DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 4 September 2019 which claims priority to PRO 62/726,646 filed 4 September 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because in the last line of the abstract the phrase “and the” is repeated twice.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-10 and 13-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colting (US 2005/0173591).
- Regarding Claim 1. Colting discloses a towed atmospheric balloon system (20, “airship” [0045], the airship includes a propulsion and control system allowing it to be towed by the propulsion and control system as required; fig. 1a-7) comprising: 
an atmospheric balloon (22) including a quantity of lift gas therein (“a lifting gas containing inner envelope” [0045]); and 
a neutral buoyancy towing system (“maintain approximately neutral buoyancy” [0056]; the neutral buoyancy towing system is made up of propellers 36/38/74, buoyancy system consisting of outer envelope 22, and “inner envelope 24…fully expanded volume that is roughly 18 times as great as the volume for providing buoyancy at sea level” [0048], and the control system; the propellers can move the balloon while neutral buoyancy is maintained, “propellers…cause airship to ascend or descend” [0052]) coupled with the atmospheric balloon (20, fig. 1a-b illustrates the various 
a towing thruster (36/38/74; “capable of being rotated from 0 to 90 degrees from horizontal i.e., between a fully downward pusher orientation for climbing in to a fully horizontal position for roughly level horizontal flight” [0053]; “rearward thrusting propeller” [0071]) configured to move the towed atmospheric balloon system (20) in a neutrally buoyant condition between altitudes (“ascend or descend” [0052]); and 
a power source (48, “battery” [0050]) operatively coupled with the towing thruster (36/38/74, “driven by a pair…electric motors…drawn from a storage element” [0050]); and 
wherein a composite mass (the composite mass is inherently the mass of all systems/components) of the towed atmospheric balloon system (fig. 1a) includes component masses of the atmospheric balloon (20) and the neutral buoyancy towing system (36/38/74/48/44/46), and the composite mass is static and neutral buoyancy (“achieve neutral buoyancy” [abstract]) are maintained with movement between altitudes (“ascend or descend” [0052]; the system can be self-contained and therefore neutral buoyancy can be maintained with movement between altitudes while the battery is powered by the solar array and the apu is not used, “solar cell array and electric motors of the propulsion and control system are driven by power obtained from the array” [abstract], this use of power allows the fuel within the apu to not be depleted, allowing for the static mass of the system to remain constant during ascent/descent or any other maneuvering).
- Regarding Claim 2. Colting discloses the towed atmospheric balloon system of claim 1, wherein the atmospheric balloon (22) includes a dynamic volume (30, “gas bag” [0048]) that changes between altitudes (“gas bag has a fully expanded volume that is roughly 18 times as great as the volume for providing buoyancy at sea level” [0048]; as the density of the environment changes, the balloon volume also changes, allowing for it be dynamic) while the composite mass is static and neutral buoyancy is maintained (the system can be self-contained and therefore neutral buoyancy can be maintained with movement between altitudes while the battery is powered by the solar array and the apu is not used, “solar cell array and electric motors of the propulsion and control system are driven by power obtained 
- Regarding Claim 3. Colting discloses the towed atmospheric balloon system of claim 1, wherein the towing thruster (36/38/74) configured to move the towed atmospheric balloon system (fig. 1a) is configured to drive the towed atmospheric balloon system (fig. 1a) between altitudes (“ascend or descend” [0052]).
- Regarding Claim 4. Colting discloses the towed atmospheric balloon system of claim 1, wherein the towing thruster (36/38/74) includes one or more rotors (fig. 1a illustrates the thrusters as rotors/propellers, depending on the orientation; “propellers” [0050], propellers being equivalent to rotors).
- Regarding Claim 5. Colting discloses the towed atmospheric balloon system of claim 4, wherein the one or more rotors (36/38/74) include one or more respective rotor axes (“angular orientation of the heads provides vertical and horizontal motion” [0053]), and the one or more respective rotor axes are in a corresponding orientation with a vertical axis of the atmospheric balloon (20, as the heads of the propellers angular orientation is altered, the axis of the rotors are in a corresponding orientation with a vertical axis).
- Regarding Claim 6. Colting discloses the towed atmospheric balloon system of claim 1, wherein the power source (48, “battery” [0050]) includes an electric motor (44/46, “electric motors” [0050]) and one or more of a battery (48, “battery” [0050]) or a photoelectric cell (50, “solar cell array” [0050]).
- Regarding Claim 7. Colting discloses the towed atmospheric balloon system of claim 1, wherein the towing thruster (36/38/74) consists of at least one of a rotor (the propellers can be equivalent to rotors in the proper orientation), propeller (illustrated by the figures).
- Regarding Claim 8. Colting discloses the towed atmospheric balloon system of claim 1, wherein the towing thruster (3638/74) is configured for orientation into at least an elevator configuration (“fully downward pusher orientation” [0053]) and translation configuration (“fully horizontal position” [0053]), 
in the elevator configuration (“downward pusher” [0053]) the towing thruster (36/38) is configured to drive the towed atmospheric balloon system (20) between altitudes (“ascend or descend” [0052]) in the neutrally buoyant condition (the downward pusher orientation is required to move the airship up or down as required while neutral buoyancy is maintained); and 

- Regarding Claim 9. Colting discloses the towed atmospheric balloon system of claim 1, wherein the atmospheric balloon (22) is in a sealed configuration with the quantity of lift gas (“gas bag for containing a fluid in the nature of a lifting gas” [0048], “fully expanded volume that is roughly 18 times as great as the volume for providing buoyancy at sea level” [0048], in order for the gas bag to be capable of expanding 18 times, it must be sealed with the quantity of lift gas).
- Regarding Claim 10. Colting discloses the towed atmospheric balloon system of claim 9, wherein the quantity of lift gas (“gas bag for containing a fluid in the nature of a lifting gas” [0048]) is a static quantity of lift gas (“fully expanded volume that is roughly 18 times as great as the volume for providing buoyancy at sea level” [0048]; the quantity filled at sea-level does not change as the volume can expand roughly 18 times while ascending to the operational service ceiling) and the atmospheric balloon (20) is in the sealed configuration with the static quantity of lift gas from a launch configuration through an operational configuration (“unnecessary bleeding of lifting gas is generally considered undesirable” [0048], the ballon system will not dump lifting gas unless absolutely necessary to maintain neutral buoyancy allowing for the quantity of lift gas to be static).
- Regarding Claim 13. Colting discloses a towed atmospheric balloon system (20, fig. 1a) comprising: 
an atmospheric balloon (22) including a quantity of lift gas therein (“a lifting gas containing inner envelope” [0045]); and
a neutral buoyancy towing system (“maintain approximately neutral buoyancy” [0056]; the neutral buoyancy towing system is made up of propellers 36/38/74, buoyancy system consisting of outer envelope 22, and “inner envelope 24…fully expanded volume that is roughly 18 times as great as the volume for providing buoyancy at sea level” [0048], and the control system; the propellers can move the balloon while neutral buoyancy is maintained, “propellers…cause airship to ascend or descend” [0052]) coupled with the atmospheric balloon (20, fig. 1a-b illustrates the various portions of the towing system coupled to the balloon), the neutral buoyancy towing system includes (“maintain approximately neutral buoyancy” [0056]): 

wherein the atmospheric balloon (20) is configured for towed movement between a plurality of altitudes (“ascend or descend” [0052]) including at least first and second altitudes (“ascend or descend” [0052], “sea-level” [0072]; “operational service ceiling” [0072]): 
at the first altitude (“sea-level” [0072]) the towed atmospheric balloon system (20) has a first composite mass and is neutrally buoyant (the components of the aircraft and lifting gas make up the composite mass and the towing system moves the system as required to ascend and descend as detailed in [0052]); 
the towing thruster (36/38/74) is configured to move the towed atmospheric balloon system (20) from the first altitude (“sea-level” [0072]) to at least the second altitude (“operational service ceiling” [0072]) through towing movement (“ascend or descend” [0052]); and 
at the second altitude (“operational service ceiling” [0072]) the towed atmospheric balloon system (20) is neutrally buoyant and has a second composite mass matching the first composite mass (the system can be self-contained allowing for the first and second mass at both altitudes to match and therefore neutral buoyancy can be maintained with movement between altitudes while the battery is powered by the solar array and the apu is not used, “solar cell array and electric motors of the propulsion and control system are driven by power obtained from the array” [abstract], this use of power allows the fuel within the apu to not be depleted, allowing for the static mass of the system to remain constant during ascent/descent or any other maneuvering).
- Regarding Claim 14. Colting discloses the towed atmospheric balloon system of claim 13, wherein the atmospheric balloon (22) has a first volume at the first altitude (“sea-level” [0072]) and a second volume at the second altitude (“operational service ceiling” [0072]) different from the first volume (“gas bag has a fully expanded volume that is roughly 18 times as great as the volume for providing buoyancy at sea level” [0048]; the volume expands as the system ascends in altitude allowing for two separate volumes to be realized at the two altitudes).

- Regarding Claim 16. Colting discloses the towed atmospheric balloon system of claim 13, wherein the towing thruster (36/38/74) includes at least one rotor (fig. 1a illustrates the thrusters as rotors/propellers, depending on the orientation; “propellers” [0050], propellers being equivalent to rotors), and the neutral buoyancy towing system includes: 
a motor (46/48) operatively coupled with the at least one rotor (“motors…operating propellers” [0053]); and 
one or more of a battery (48, “battery” [0050]) or a photoelectric cell (50, “solar cell array” [0050]).
- Regarding Claim 17. Colting discloses the towed atmospheric balloon system of claim 13, wherein the towing thruster (36/38/74) consists of at least one of a rotor (the propellers can be equivalent to rotors in the proper orientation), propeller (illustrated by the figures).
- Regarding Claim 18. Colting discloses the towed atmospheric balloon system of claim 13, wherein the towing thruster (36/38/74) is configured for orientation into at least an elevator configuration (“fully downward pusher orientation” [0053]) and translation configuration (“fully horizontal position” [0053]), 
in the elevator configuration (“downward pusher” [0053]) the towing thruster (36/38) is configured to drive the towed atmospheric balloon system (20) between altitudes (“ascend or descend” [0052]) of the plurality of altitudes (“ascend or descend” [0052]); and 
in the translation configuration (“horizontal position” [0053]) the towing thruster (36/38) is configured to drive the towed atmospheric balloon system (20) laterally (“roughly horizontal flight” [0053]).
- Regarding Claim 19. Colting discloses the towed atmospheric balloon system of claim 13, wherein the atmospheric balloon (22) includes a lift gas vent (“dump valve” [0048]), the lift gas vent configured to vent lift gas (“permit dumping of lift gas” [0048]) upon achieving a specified altitude for an operational configuration (“service ceiling” [0048])  .

- Regarding Claim 21. Colting discloses a method for towing an atmospheric balloon system (20, fig. 1a) comprising: 
positioning the atmospheric balloon system (20) at an initial altitude (“sea-level” [0072]), the atmospheric balloon system (20) includes an atmospheric balloon (22) having: 
a quantity of lift gas (“a lifting gas containing inner envelope” [0045]); and 
a dynamic balloon volume (“gas bag has a fully expanded volume that is roughly 18 times as great as the volume for providing buoyancy at sea level” [0048]; as the density of the environment changes, the balloon volume also changes, allowing for it be dynamic); and 
towing the atmospheric balloon system (20) with a neutral buoyancy towing system (“maintain approximately neutral buoyancy” [0056]) including at least one towing thruster (36/38/74), towing includes: 
driving the atmospheric balloon system (20) from a first altitude (“sea-level” [0072]) to a second altitude (“operational service ceiling” [0072]) with a force from the at least one towing thruster (36/38/74, “capable of being rotated from 0 to 90 degrees from horizontal i.e., between a fully downward pusher orientation for climbing in to a fully horizontal position for roughly level horizontal flight” [0053]), the first altitude different from the second altitude (the operation altitude is 60,000-70,000ft as compared to sea-level); 
changing the dynamic balloon volume (“gas bag has a fully expanded volume that is roughly 18 times as great as the volume for providing buoyancy at sea level” [0048]; as the density of the 
maintaining neutral buoyancy of the atmospheric balloon system (20, “the proportion of inflation…at sea level tends to correspond to the service ceiling of the aircraft” [0072]; the buoyancy remains neutral as the towing system drives the ballon towards the service ceiling) while driving from the first altitude (“sea-level” [0072]) to the second altitude (“operational service ceiling” [0072]); and 
maintaining a static composite mass of the atmospheric balloon system (20) while driving from the first altitude to the second altitude (“ascend or descend” [0052]; the system can be self-contained and therefore neutral buoyancy and a static composite mass can be maintained with movement between altitudes while the battery is powered by the solar array and the apu is not used, “solar cell array and electric motors of the propulsion and control system are driven by power obtained from the array” [abstract], this use of power allows the fuel within the apu to not be depleted, allowing for the static mass of the system to remain constant during ascent/descent or any other maneuvering).
- Regarding Claim 22. Colting discloses the method of claim 21, wherein maintaining neutral buoyancy of the atmospheric balloon system while driving from the first altitude to the second altitude (see claim 21) includes maintaining neutral buoyancy throughout towing of the atmospheric balloon system (“space allocated for allowing expansion of the inner envelope in normal service operation up to the design service ceiling” [0048], the buoyancy is maintained as neutral as the gas is expands throughout descent up to the service ceiling as the volume of the balloon is capable of handling the expansion of the lifting gas).
- Regarding Claim 23. Colting discloses the method of claim 21, wherein positioning the atmospheric balloon system (20) at the initial altitude (“sea-level” [0072]) includes: 
filling the atmospheric balloon (22) with a first quantity of lift gas to a launch volume (“volume for providing buoyancy at sea level” [0048]); and 
ascending to the initial altitude with the first quantity of lift gas (the system is initially filled at sea-level, requiring no ascending) and the dynamic balloon volume larger than the launch volume 
- Regarding Claim 24. Colting discloses the method of claim 23, wherein the first quantity of lift gas (“volume for providing buoyancy at sea level” [0048]) includes a first mass of lift gas (inherent), and the first mass of lift gas (inherent) is static from launch through towing of the atmospheric balloon system (the mass is static, as the volume of gas the balloon is filled with initially is adequate for neutral buoyancy at sea-level and expands as the system ascends, “large enough to allow for this full expansion” [0048]).
- Regarding Claim 25. Colting discloses the method of claim 21, wherein towing the atmospheric balloon system (see claim 21, 20) includes driving the atmospheric balloon system (20) laterally (“roughly horizontal flight” [0053]).
- Regarding Claim 26. Colting discloses the method of claim 21, wherein towing the atmospheric balloon system (see claim 21, 20) includes orienting the at least one towing thruster (36/38/74) between elevator (“fully downward pusher orientation” [0053]) and translation configurations (“fully horizontal position” [0053]): 
in the elevator configuration (“fully downward pusher orientation” [0053]) the at least one towing thruster (36/38/74) is oriented to drive the atmospheric balloon system (20) from the first altitude (“sea-level” [0072]) to the second altitude (“operational service ceiling” [0072], the configurations allow for the system to be maneuvered as required); and 
in the translation configuration (“fully horizontal position” [0053]) the at least one towing thruster (36/38/74) is oriented to drive the atmospheric balloon system laterally (“roughly horizontal flight” [0053]).
- Regarding Claim 27. Colting discloses the method of claim 21, wherein towing the atmospheric balloon system (see claim 21, 20) includes driving the atmospheric balloon system (20, “ascend or descend” [0052]) from the second altitude (“operational service ceiling” [0072]) to the first altitude (“sea-level” [0072]) after reversing rotation of a rotor (“reverse” [0052]) of the at least one towing thruster (36/38/74).
- Regarding Claim 28. Colting discloses the method of claim 21, wherein towing the atmospheric balloon system (see claim 21, 20) includes driving the atmospheric balloon system (20) out of a heated ambient atmosphere envelope (“ascend or descend” [0052]; “solar heating” [0048], “bleeding of lifting gas…in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Colting in view of Heppe (US 2015/0021427).
- Regarding Claim 11. Colting discloses the towed atmospheric balloon system of claim 9.  Colting does not disclose the system further comprising a launch balloon coupled with the remainder of the towed atmospheric balloon system, and the launch balloon is configured to lift the towed atmospheric balloon system to a specified altitude.
However, Heppe discloses a similar towed atmospheric balloon system (fig. 1e) further comprising a launch balloon (100) coupled with (fig. 1e illustrates the shroud lines, 202, which couple the systems, fig. 1d illustrates the two systems coupled together) the remainder of the towed atmospheric balloon system (200), and the launch balloon (100) is configured to lift the towed atmospheric balloon system (200) to a specified altitude (“deploy at a suitable altitude” [0015]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Colting to incorporate the launch balloon of Heppe to allow direct insertion into difficult environments as disclosed by Heppe in [0015].
- Regarding Claim 12. Colting as modified discloses the towed atmospheric balloon system of claim 11.  Heppe further discloses a release coupling (“following proper inflation, the commandable valve is commanded to a closed position, the connection to the inflation tube is severed, and the high-altitude airship is released” [0033]) between the launch balloon (100) and the towed atmospheric balloon system (200).

decoupling the launch balloon from the atmospheric balloon at the initial altitude.
However, Heppe discloses a similar method further comprising lifting the atmospheric balloon system (200, fig. 1d) to the initial altitude (“deploy at a suitable altitude), with a launch balloon (100) different than the atmospheric balloon (200); and decoupling the launch balloon (100) from the atmospheric balloon (200) at the initial altitude ((“following proper inflation, the commandable valve is commanded to a closed position, the connection to the inflation tube is severed, and the high-altitude airship is released” [0033]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Colting to incorporate the launch balloon of Heppe to allow direct insertion into difficult environments as disclosed by Heppe in [0015].
- Regarding Claim 31. Colting as modified discloses the method of claim 30 comprising maintaining the quantity of lift gas static (“gas bag for containing a fluid in the nature of a lifting gas” [0048]) in an operational configuration (“operational service ceiling” [0072]) including the initial altitude and at least the first and second altitudes (“unnecessary bleeding of lifting gas is generally considered undesirable” [0048], the ballon system will not dump lifting gas unless absolutely necessary to maintain neutral buoyancy allowing for the quantity of lift gas to be static).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Colting in view of MacCallum et al. (US 2017/0331177).
 - Regarding Claim 29. Colting discloses the method of claim 21, wherein driving the atmospheric balloon system (see claim 21, 20) from the first altitude (“sea-level” [0072]) to the second altitude (“operational service ceiling” [0072]) with force from the at least one towing thruster (36/38/74, “ascend or descend” [0052]), while maintaining neutral buoyancy and the static composite mass (the system can be self-contained allowing for the first and second mass at both altitudes to match and therefore neutral buoyancy can be maintained with movement between altitudes while the battery is powered by the solar array and the apu is not used, “solar cell array and electric motors of the propulsion and control system 
However, MacCallum discloses a similar method, wherein the first and second altitude can range from 30,000 feet to 130,000 feet (“high altitude will include a range of about 30,000 feet to about 120,000 feet or 130,000 feet” [0074]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Colting to incorporate the altitude range of MacCallum to allow the system to take advantage of wind distribution within those altitudes as disclosed by MacCullum in [0074].

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        04/14/2021